Title: From Thomas Jefferson to Charles Pinckney, 30 March 1808
From: Jefferson, Thomas
To: Pinckney, Charles


                  
                     Dear Sir 
                     
                     Washington Mar. 30. 08.
                  
                  Your letter of the 8th. was recieved on the 25th. and I proceed to state to you my views of the present state and prospect of foreign affairs under the confidence that you will use them for your own government and opinions only, and by no means let them get out as from me. with France we are in no immediate danger of war. her future views it is impossible to estimate. the immediate danger we were in of a rupture with England is postponed for this year. this is effected by the embargo, as the question was simply between that & war. that may go on a certain time, perhaps through the year without the loss of their property to our citizens, but only it’s remaining unemployed on their hands. a time would come however when war would be preferable to a continuance of the embargo. of this Congress may have to decide at their next meeting. in the mean time we have good information that a negociation for peace between France & England is commencing through the medium of Austria. the way for it has been smoothed by a determination expressed by France (through the Moniteur which is their government paper) that herself & her allies will demand from Gr. Br. no renunciation of her maritime principles, nor will they renounce theirs. nothing shall be said about them in the treaty, and both sides will be left in the next war to act on their own. no doubt the meaning of this is that all the continental powers of Europe will form themselves into an armed neutrality to enforce their own principles. should peace be made, we shall have safely rode out the storm in peace & prosperity. if we have any thing to fear it will be after that nothing should be spared from this moment in putting our militia into the best condition possible and procuring arms. I hope that this summer we shall get our whole seaports put into that state of defence which Congress has thought proportioned to our circumstances & situation, that is to say, put hors d’insulte from a maritime attack by a moderate squadron. if armies are combined with their fleets; then no resource can be provided but to meet them in the field. we propose to raise seven regiments only for the present year, depending always on our militia for the operations of the first year of war. on any other plan we should be obliged always to keep a large standing army. Congress will adjourn in about 3. weeks. I hope Capt Mc.Comb is going on well with your defensive works—we shall be able by midsummer to give you a sufficient number of gunboats to protect Charleston from any vessels which can cross the bar, but the militia of the place must be depended on to fill up the complement of men necessary for action in the moment of an attack, as we shall man them in ordinary but with their navigating crew of 8. or 10. good seamen. I salute you with great esteem and respect.
                  
                     Th: Jefferson 
                     
                  
               